DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
A preliminary amendment filed on 2/16/2022 has been acknowledge and entered. Claims 1-12 have been canceled. Claims 21-23 have been added. Claims 13-23 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 13-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-20 of conflicting Patent No. 11,290,786 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 11,290,786 B2. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs:
Conflicting Patent No. 11,290,786 B2
13
14
15
16
17
18
19
20
13
14
15
Pending Application 14/461653
13
14
15
16
17
18
19
20
21
22
23


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 11,290,786 B2. Claim 11 of pending application and claim 16 in the conflicting Patent No. 11,290,786 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 11,290,786 B2
Claim 13 of Conflicting Application
Serial Number (17/673654)
Claim 1 of Pending Application
13. A system for controlling closed captioning comprising: 
13. A system for controlling closed captioning comprising: 
at least one processor; at least one memory coupled to the at least one processor, the at least one memory having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: 
at least one processor; at least one memory coupled to the at least one processor, the at least one memory having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: 
receive user input indicative of a volume increase for output of audio of a program content stream; 
receive user input indicative of a volume increase for output of audio of a program content stream;
in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of the audio of the program content stream at a time of receiving the user input indicative of the volume increase, but before the volume is increased in response to the input, and a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase by at least causing the ambient noise to be sampled with a microphone and determining a decibel level of the sampled ambient noise; 
in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of the audio of the program content stream at a time of receiving the user input indicative of the volume increase, but before the volume is increased in response to the input, and a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase by at least causing the ambient noise to be sampled with a microphone and determining a decibel level of the sampled ambient noise;
determine, based on the estimated one or more of current loudness level of the audio of the program content stream and current loudness level of ambient noise, one or more thresholds of one or more of: loudness level of the audio of the program content stream and loudness level of the ambient noise, wherein the determining of the one or more thresholds includes: determining a threshold of the loudness level of the audio of a program content stream for which to determine whether to turn on or off closed captioning based on an estimated loudness level of one of a plurality of audio channels of the program content stream to which reproduction of dialogue content of the program content stream is mostly dedicated; and 
determine, based on the estimated one or more of current loudness level of the audio of the program content stream and current loudness level of ambient noise, one or more thresholds of one or more of: loudness level of the audio of the program content stream and loudness level of the ambient nois
cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed.
cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0184905 A1 to Mountain in view of U.S. Pub. No. 2019/0306563 to Chen in further view of U.S. Pub. No. 2013/0302008 A1 to Kwon and in further view of U.S. Pub. No. 2015/0178040 A1 to Kraut.
As to claims 13, 16 and 21, Mountain discloses a system for controlling closed captioning comprising: 
at least one processor (Mountain Fig. 1, 2, 4, 5, ¶0032-0033); 
at least one memory coupled to the at least one processor, the at least one memory having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to (Mountain Fig. 1, 2, 4, 5, ¶0032-0033): 
receive user input indicative of a volume increase for output of audio of a program content stream (Mountain Fig. 1, 2, 5, ¶0028, 0037-0039, 0042, receiving user input for volume adjustment, e.g. increasing the volume); 
in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of the audio of the program content stream at a time of receiving the user input indicative of the volume increase (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, in response to volume increase, determine the new adjusted volume level value); and
determine, based on the estimated one or more of current loudness level of the audio of the program content stream, one or more thresholds of one or more of: loudness level of the audio of the program content stream (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, determining based on the new adjusted volume level value is more than or less than a threshold).
Mountain does not expressly disclose in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of the audio of the program content stream at a time of receiving the user input indicative of the volume increase, but before the volume is increased in response to the input, and a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase by at least causing the ambient noise to be sampled with a microphone and determining a decibel level of the sampled ambient noise;
determine, based on the estimated one or more of current loudness level of ambient noise, one or more thresholds of one or more of: loudness level of the ambient noise; and 
cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed.
Chen discloses in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of the audio of the program content stream at a time of receiving the user input indicative of the volume increase, but before the volume is increased in response to the input (Chen Fig. 2-5, 0024-0025, 0034-0035, 0053-0054, 0066, in response to volume level above threshold, e.g. increased volume, determining video stream volume level at time of receiving volume increase before the volume is increased e.g. difference between before and after volume increase).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mountain by in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of the audio of the program content stream at a time of receiving the user input indicative of the volume increase, but before the volume is increased in response to the input as disclosed by Chen. The suggestion/motivation would have been in order to determine the ambient noise at the time of the user command to increase the volume thereby conserving system resources enhancing the user’s experience.
Mountain and Chen do not expressly disclose in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase, by at least causing the ambient noise to be sample with a microphone and determining a decibel level of the sampled ambient noise;
determine, based on the estimated one or more of current loudness level of ambient noise, one or more thresholds of one or more of: loudness level of the ambient noise; and 
cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed.
Kwon discloses in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase, by at least causing the ambient noise to be sample with a microphone (Kwon Fig. 4-5, ¶0094-0095, 0102, when a command for volume increases, determining a level of the surround noise is equal to or greater than a predetermined value using microphone and display a caption);
determine, based on the estimated one or more of current loudness level of ambient noise, one or more thresholds of one or more of: loudness level of the ambient noise (Kwon Fig. 4-5, ¶0094-0095, 0102, when a command for volume increases, determining a level of the surround noise is equal to or greater than a predetermined value and display a caption).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mountain and Chen by in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase and determine, based on the estimated one or more of current loudness level of ambient noise, one or more thresholds of one or more of: loudness level of the ambient noise as disclosed by Kwon. The suggestion/motivation would have been in order to determine the ambient noise at the time of the user command to increase the volume thereby conserving system resources enhancing the user’s experience.
Mountain, Chen and Kwon do not expressly disclose determining a decibel level of the sampled ambient noise; and
 cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed.
Kraut discloses determining a decibel level of the sampled ambient noise (Kraut Fig. 3, 4, ¶0032, 0033, 0035, decibel of ambient noise); and
 cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed (Kraut Fig. 3, 4, ¶0032, 0033, 0035, displaying options associated with the content including controls for allowing the user to manually invoke closed captioning based on the sampled ambient noise exceed a threshold volume level).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mountain, Chen and Kwon by determining a decibel level of the sampled ambient noise and cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed as disclosed by Kraut. The suggestion/motivation would have been in order to provide an option that allows the user to manually configure the closed captioning based on the threshold thereby enhancing the user’s experience.
As to claims 14 and 22, Mountain discloses the determining one or more thresholds includes determining a threshold loudness level of the audio of the program content stream based on the estimated current loudness level of the audio of the program content stream at the time of receiving the user input indicative of the volume increase (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, determining based on the new adjusted volume level value is more than or less than a threshold); and 
the determining whether to turn on or off closed captioning includes determining to turn on closed captioning based on an estimated loudness level of the audio of the program content stream at a time after receiving the user input indicative of a volume increase falling below the threshold loudness level of the audio of the program content stream (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, determining to enable the closed captioning when the determined adjusted volume level value is less than the threshold).
As to claims 15 and 23, Mountain and Kraut discloses process input indicative of a selection of the user to have closed captioning turned on or off based on one or more of the determined thresholds being crossed (Kraut Fig. 3, 4, ¶0032, 0033, 0035, user manually invoking closed captioning for display based on the threshold); and 
determine whether to turn on or off closed captioning based on one or more of the determined thresholds being crossed (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, turning on or off the closed captioning based on the thresholds).
As to claim 17, Kraut discloses cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed (Kraut Fig. 3, 4, ¶0032, 0033, 0035, displaying options associated with the content including controls for allowing the user to manually invoke closed captioning based on the sampled ambient noise exceed a threshold volume level); and 
process input indicative of a selection of the user to have closed captioning turned on or off based on one or more of the determined thresholds being crossed (Kraut Fig. 3, 4, ¶0032, 0033, 0035, user manually invoking closed captioning for display based on the threshold)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mountain, Chen and Kwon by cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed; and process input indicative of a selection of the user to have closed captioning turned on or off based on one or more of the determined thresholds being crossed as disclosed by Kraut. The suggestion/motivation would have been in order to provide an option that allows the user to manually configure the closed captioning based on the threshold thereby enhancing the user’s experience.
As to claim 18, Mountain discloses determine that one or more of the determined thresholds has been crossed (Mountain Fig. 1, 2, 5, ¶0024, 0028, 0037-0039, 0042, determining to enable/disable the closed captioning based on the thresholds); and 
turn on or off closed captioning based on the determination that one or more of the determined thresholds has been crossed (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, turning on or off the closed captioning based on the thresholds).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0184905 A1 to Mountain in view of U.S. Pub. No. 2019/0306563 to Chen in further view of U.S. Pub. No. 2013/0302008 A1 to Kwon in further view of U.S. Pub. No. 2015/0178040 A1 to Kraut and in further view of U.S. Pub. No. 2017/0289486 A1 to Stroffolino.
As to claim 19, Mountain, Chen, Kwon and Kraut do not expressly disclose wherein the loudness level of ambient noise is based on, at a time associated with receiving the input from the user, a measured current decibel level of the ambient noise
Stroffolino discloses wherein the loudness level of ambient noise is based on, at a time associated with receiving the input from the user, a measured current decibel level of the ambient noise (Stroffolino Fig. 1, 3, ¶0042, 0047, 0052, 0064, sampling ambient noise with microphone and determining ambient noise level measured in decibels when user adjusts the volume).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mountain, Chen, Kwon and Kraut by wherein the loudness level of ambient noise is based on, at a time associated with receiving the input from the user, a measured current decibel level of the ambient noise as disclosed by Stroffolino. The suggestion/motivation would have been in order to provide sound/audio measurements in units of decibels allowing users to identify common sound levels associated with decibels thereby enhancing the user’s experience.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	
Conclusion
Claims 13-19 and 21-23 have been rejected.
Claim 20 is objected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426